                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                    8:04CR190

       vs.                                                         AMENDED
                                                                    ORDER
ROMMEL SMITH,

                      Defendant.


       Defendant Rommel Smith appeared before the court on December 4, 2018, on a
Petition for Offender Under Supervision [216]. Defendant waived his right to a probable
cause hearing on the Petition pursuant to Fed. R. Crim. P. 32.1(b)(1)(A). The government
moved for detention, and a detention hearing was held on December 12, 2018. Defendant
was represented by Assistant Federal Public Defender Julie B. Hansen, and the United States
was represented by Assistant U.S. Attorney Patrick C. McGee. Defendant has failed to meet
his burden to establish by clear and convincing evidence that he will not flee or pose a
danger to any other person or to the community. Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C. §
3143(a)(1).
       I find that the Petition [216] alleges probable cause and that Defendant should be held
to answer for a final dispositional hearing before District Judge Rossiter.


       IT IS ORDERED:
       1.     A final dispositional hearing will be held before District Judge Rossiter in
Courtroom No. 4, Third Floor, Roman L. Hruska Federal Courthouse, 111 South 18th Plaza,
Omaha, Nebraska, on January 17, 2019, at 9:30 a.m. Defendant must be present in person.
       2.     Defendant Rommel Smith, is committed to the custody of the Attorney
General or his designated representative for confinement in a correctional facility;
       3.     Defendant shall be afforded a reasonable opportunity for private consultation
with defense counsel; and
       4.     Upon order of a United States court or upon request of an attorney for the
government, the person in charge of the corrections facility shall deliver defendant to the
United States Marshal for the purpose of an appearance in connection with a court
proceeding.


       Dated this 13th day of December, 2018.

                                                 BY THE COURT:

                                                 s/ Michael D. Nelson
                                                 United States Magistrate Judge




                                            2
